Citation Nr: 1416780	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-46 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to restoration of a 100 percent rating for the service-connected prostate cancer status post-hormonal therapy, radiation seed implants and external beam radiation therapy, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION


The Veteran had active duty in the U.S. Marine Corps from November 1965 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO that reduced the rating for the Veteran's service-connected prostate cancer status post-hormonal therapy, radiation seed implants and external beam radiation therapy from 100 percent to 40 percent under the provisions of 38 C.F.R. § 4.115b including Diagnostic Code 7528.

This case was previously remanded by the Board in January 2012, wherein it was found that additional development, including an additional VA examination, was necessary prior to adjudication of the issues on appeal, as listed above. 

The requested VA examination was provided in May 2012 and an additional Supplemental Statement of the Case (SSOC) was issued in October 2012.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  The Veteran's claim has been returned to the Board.

The Virtual VA claims file has been reviewed.  There are no documents located in the Veterans Benefits Management System.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was diagnosed with prostate cancer in October 2005.  The VA examinations reflected that the Veteran underwent Lupron therapy.  The operative report reflected that the Veteran underwent a Palladium implant in March 2006.  He had radiation in treatment in May 2006.

The Veteran underwent VA examinations in March 2007 and November 2007.  The March 2007 VA examiner noted, in part, that the Veteran had urgency, weak stream, dribbling, frequency of 1 to 2 hours, nocturia, and an abnormal prostate examination (i.e., enlarged, boggy, flat, and non-tender).

The November 2007 VA examiner noted, in part, that the Veteran underwent a cystoscopy with bladder irrigation which was "questionably positive for prostatic varices" in May 2007.  He was started on 5-alpha reductase inhibitor-finasteride 5 mg orally daily and had an "IVP" in June.  He had mild prostatic enlargement.  The Veteran was scheduled to follow-up with a repeat cystoscopy in January 2008.  

In a January 2008 written statement, the Veteran complained of blood in urine.  He was scheduled for surgery in February 2008.  The Veteran was diagnosed with lesion on the prostatic urethra.

In March 2010, the Veteran stated that he began urinating blood again after it took a year and half to solve the original bleeding.  He was currently undergoing testing and that his urinary frequency worsened, to every 45 minutes.

Pursuant to the Board's January 2012 remand, the Veteran was afforded a VA examination in May 2012.  According to that report, the Veteran's treatment for prostate cancer ended in 2006, but he was in "watchful waiting status."  

The Veteran was noted as having a voiding dysfunction with increased urinary frequency and obstructed voiding.  The VA examiner stated that, following a review of the claims file, he selected "in remission" as to the disease status, as the Veteran's urologist and radiation oncologist had not committed to a diagnosis of recurrence and the Veteran was not being treated for a recurrence.  

The VA examiner explained that the Veteran's radiation oncologist found that the Veteran met the criteria for a "biochemical recurrence" but treatment was being deferred as his PSA was stable.  

The VA examiner requested that he be provided the opportunity to provide an addendum if the Veteran is definitively diagnosed with a recurrence; the VA examiner stated that such an addendum might be provided upon a review of any additional treatment records and that an examination of the Veteran was not necessarily required.  

Since the May 2012 VA examination, additional VA treatment records have been associated with the claims file. These records show that the Veteran has been diagnosed with a prostate cancer recurrence with possible metastatic disease; these records also indicate that the Veteran's PSA levels began increasing in 2010.  The Veteran has also continued to assert that his residuals of prostate cancer are more severe than presently evaluated.

As such, the Board finds that the Veteran should be afforded another VA examination, in order to accurately evaluate the current medical status of the service-connected prostate cancer and any residuals of treatment that may be present.  

The Court has determined that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).   

The Board observes that VA treatment records since September 2012, including treatment records related to his prostate cancer recurrence, have not been associated with the Veteran's claims file, and may confirm the Veteran's assertions.  

VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

To the extent that there are any VA medical records related to the Veteran's claim, such records must be obtained and associated with his claims file prior to affording the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to associate with the record copies the Veteran's VA treatment records from any identified VA facility for the period since September 2012.

2.  The RO then should have the Veteran scheduled for a VA genitourinary examination to ascertain the current severity and manifestations of his service-connected postoperative prostate cancer, including any recurrence of the disease process.  Following a review of all of the relevant medical evidence in the claims file, the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine as to the nature and severity of the recurrence of the prostate cancer, as well as identify the predominant postoperative residuals (i.e., voiding or renal dysfunction).  The examiner must also report all symptoms, signs, or functional impairment attributable to the Veteran's prostate cancer or treatment for same.  See 38 C.F.R. § 4.115a.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.   If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Stephen L. Wilkins
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

